Title: To James Madison from Louis-André Pichon, 24 December 1803
From: Pichon, Louis-André
To: Madison, James



Georgetown le 24. xbre. 1803
Le Soussigné, chargé d’affaires de la République française, d’après le contenu des dépèches qui lui sont parvenues et qui sont parvenues à Monsieur le Secrétaire d’Etat de la nouvelle Orléans dimanche dernier, croit de son devoir de rappeller l’attention de Mr. Madison sur le contenu et sur l’objet de la note que le Soussigné a eu l’honneur de lui adresser sous la date du 27. Octobre.
Le chargé d’affaires de la République Française, par des considérations de convenance respective, s’est abstenu depuis ce moment et d’après les réponses qui lui ont été faites, de presser davantage le Gouvernement Américain d’anticiper sur les termes du Traité pour la remise des Stocks. Aujourdhui, la manière dont tout se passe à la Nouvelle Orléans, ayant dissipé toute inquiétude, et rendu sans objet les calculs sur lesquels on s’était fondé pour attendre la prise de possession effective, de quelque manière qu’elle se fut opérée, avant de remettre les Stocks; le soussigné croit devoir presser Monsieur le Secrétaire d’Etat de soumettre à Mr. le Président de nouveau les considérations qu’il a fait valoir dans cette note et que le Prémier Consul a fait présenter directement par l’intermédiaire du Ministre des Relations Extérieures, pour déterminer Mr. le Président à accélérer, autant que les convenances le permettent; l’exécution du Traité de la part des Etats Unis.
Le soussigné, étant dans la confiance que le courrier de demain apportera l’avis officiel que la france a pris possession par son commissaire croit pouvoir témoigner le désir que cet avis décide la déliverance des Stocks: cette nouvelle fournira des donneés d’après les quelles l’époque de l’intéret pourra être fixé; et le soussigné ajoute à cet égard, qu’il ne serait pas juste que le Gouvernement Américain se prévalut de l’omission de cette fixation dans le Traité pour retarder indéfiniment et jusqu’a l’expiration des termes du Traité, la remise des effets en question. Une fois la france eu possession, tous délais ne peuvent être causés que les Etats Unis et leurs commissaires: et Monsieur le Président des Etats-Unis, ne considérant que le Traité, ne croira surement pas devoir s’arrèter à des difficultés qui pourraient être suggèrées par des actes, qui, quant à la France, ne peuvent être que Subordonnés à ce Traité.
Le Soussigné, en priant Monsieur le secrétaire d’Etat de soumettre le contenu de cet office à Monsieur le Président des Etats Unis, prie Monsieur Madison d’agréer l’assurance de son respect et de sa considération distinguée.
L. A. Pichon
 
Condensed Translation
After having received dispatches from New Orleans the previous Sunday, believes it his duty to call JM’s attention to their contents and to his note of 27 Oct. Has refrained since then from pressing the U.S. government to accelerate the delivery of stock under the terms of the treaty. But the manner in which everything has occurred at New Orleans has dispelled all uneasiness and rendered it unnecessary to wait for possession of the territory before delivering the stock. Asks JM to resubmit to the president the considerations in his note that the first consul presented directly through Talleyrand so that the president might accelerate as much as possible the execution of the treaty on the part of the U.S.
Is confident that the next day’s post will bring official notice that France has taken possession of New Orleans, which will furnish a basis on which to fix the interest. Adds that it would not be just for the U.S. government to delay indefinitely, or until the expiration of the treaty terms, delivery of the stock in question. Once France has possession, regardless of any delays created by the U.S. or its government officials, including the president, France will not allow itself to be hindered by problems that can only be subordinate to the treaty.
Requests that JM submit the contents of his note to the president.
 

   
   RC (DNA: RG 59, NFL, France, vol. 1). Docketed by Wagner.



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 5:584.


